[Cite as Wall v. Dept. of Transp., 2011-Ohio-3532.]

                                       Court of Claims of Ohio
                                                                                     The Ohio Judicial Center
                                                                             65 South Front Street, Third Floor
                                                                                        Columbus, OH 43215
                                                                              614.387.9800 or 1.800.824.8263
                                                                                         www.cco.state.oh.us




BRENDA L. WALL

        Plaintiff

        v.

DEPARTMENT OF TRANSPORTATION

        Defendant

        Case No. 2010-10700-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION

                                          FINDINGS OF FACT
        {¶ 1} 1)       Plaintiff, Brenda L. Wall, filed this action against defendant,
Department of Transportation (ODOT), contending that the exhaust system on her 1989
Ford Mustang was damaged as a proximate cause of negligence on the part of ODOT
in maintaining a hazardous condition on Sunbury Road in Franklin County. Specifically,
plaintiff claimed her car was damaged when the vehicle struck an exposed manhole that
had become elevated from the roadway surface after the surface was milled in
preparation for repaving Sunbury Road.                   Plaintiff recalled the described damage
incident occurred on September 11, 2010 at approximately 10:00 a.m. In her complaint,
plaintiff requested damages in the amount of $180.00, the stated cost of automotive
repair. The filing fee was paid.
        {¶ 2} 2)       Defendant filed an investigation report requesting plaintiff’s claim be
dismissed due to the fact that “ODOT is not responsible for maintenance of this portion
of   Sunbury Road”           where      plaintiff’s   incident   occurred.        Defendant        provided
documentation (a map) showing the maintenance jurisdiction for Sunbury Road lies with
either the Franklin County Engineer or the City of Westerville, depending on the precise
location described. Defendant related, “[i]n sum, the Franklin County Engineer or City
of Westerville is responsible for the maintenance of the roadway upon which plaintiff’s
incident occurred.”
       {¶ 3} 3)       Plaintiff did not respond.
                                   CONCLUSIONS OF LAW
       {¶ 4} 1)       R.C. 2743.01(A) provides:
       {¶ 5} “(A) ‘State’ means the state of Ohio, including, but not limited to, the
general assembly, the supreme court, the offices of all elected state officers, and all
departments,      boards,    offices,   commissions,   agencies,    institutions,   and   other
instrumentalities of the state. ‘State’ does not include political subdivisions.”
       {¶ 6} R.C. 2743.02(A)(1) states in pertinent part:
       {¶ 7} “(A)(1) The state hereby waives its immunity from liability, except as
provided for the office of the state fire marshal in division (G)(1) of section 9.60 and
division (B) of section 3737.221 of the Revised Code and subject to division (H) of this
section, and consents to be sued, and have its liability determined, in the court of claims
created in this chapter in accordance with the same rules of law applicable to suits
between private parties, except that the determination of liability is subject to the
limitations set forth in this chapter and, in the case of state universities or colleges, in
section 3345.40 of the Revised Code, and except as provided in division (A)(2) or (3) of
this section. To the extent that the state has previously consented to be sued, this
chapter has no applicability.”
       {¶ 8} R.C. 5501.31 in pertinent part states:
       {¶ 9} “Except in the case of maintaining, repairing, erecting traffic signs on, or
pavement marking of state highways within villages, which is mandatory as required by
section 5521.01 of the Revised Code, and except as provided in section 5501.49 of the
Revised Code, no duty of constructing, reconstructing, widening, resurfacing,
maintaining, or repairing state highways within municipal corporations, or the bridges
and culverts thereon, shall attach to or rest upon the director . . .”
       {¶ 10} The site of the damage-causing incident was not the maintenance
jurisdiction of defendant. Consequently, plaintiff’s case is dismissed.


                                   Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




BRENDA L. WALL

        Plaintiff

        v.

DEPARTMENT OF TRANSPORTATION

        Defendant

         Case No. 2010-10700-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION



         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, this case is DISMISSED. The
court shall absorb the court costs in excess of the filing fee.



                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:

Brenda L. Wall                                    Jerry Wray, Director
4819 Ruff Court                                   Department of Transportation
Gahanna, Ohio 43230                               1980 West Broad Street
                                                  Columbus, Ohio 43223
RDK/laa
2/24
Filed 4/5/11
Sent to S.C. reporter 7/8/11